                                        1   Joel E. Tasca
                                            Nevada Bar No. 14124
                                        2   Holly Ann Priest
                                            Nevada Bar No. 13226
                                        3   BALLARD SPAHR LLP
                                            1980 Festival Plaza Drive, Suite 900
                                        4   Las Vegas, Nevada 89135
                                            Telephone: (702) 471-7000
                                        5   Facsimile: (702) 471-7070
                                            tasca@ballardspahr.com
                                        6   priesth@ballardspahr.com

                                        7 Attorneys for Defendants Caliber Home
                                          Loans, Inc.; U.S. Bank Trust, N.A., Trustee
                                        8 For LSF9 Master Participation Trust; Summit
                                          Real Estate Services, LLC; Joe Anderson; and
                                        9 Mortgage Electronic Registration Systems, Inc.

                                       10
                                                                   UNITED STATES DISTRICT COURT
                                       11
1980 Festival Plaza Drive, Suite 900




                                                                          DISTRICT OF NEVADA
    Las Vegas, Nevada 89135




                                       12
       BALLARD SPAHR LLP




                                       13   SILVIA REGINA LASKO, IMAM KEITH
                                            ALAN LASKO, MOSQUE OF THE                      Case No.: 2:18-cv-01802-JCM-VCF
                                       14   GOLDEN RULE, and WORLDWIDE
                                            MINISTRIES OF ISLAM,                           JOINT MOTION FOR EXTENSION
                                       15                                                  OF TIME TO RESPOND TO
                                                                                           PLAINTIFFS’ MOTIONS FOR
                                       16                              Plaintiffs,         RECONSIDERATION (ECF NOS. 68
                                            v.                                             & 69)
                                       17
                                            CALIBER HOME LOANS, INC., et al.;
                                       18
                                                                   Defendants.
                                       19

                                       20           Pursuant to LR 7-1, Defendants U.S. Bank, N.A., as Trustee for LSF9 Master

                                       21 Participation Trust (“U.S. Bank”), Caliber Home Loans, Inc. (“Caliber”), Summit Real

                                       22 Estate Services, LLC (“Summit”) , Joe Anderson, and Mortgage Electronic
                                                                         1


                                       23 Registration Systems, Inc. (“MERS”), Bank of America, N.A. (“BANA”), HSBC Finance

                                       24 Corporation (“HSBC”) and Ocwen Financial Corporation (“Ocwen,” collectively, the

                                       25 “Defendants”), by and through their attorney, and hereby move the Court, pursuant

                                       26 to Rule 6 of the Federal Rules of Civil Procedure, for an extension of time to respond

                                       27 to Plaintiffs’ Motion for Reconsideration Regarding Countrywide Home Loans and

                                       28
                                            1   Incorrectly named Summit Financial Corp.
                                        1   Acts of Perjury and of Fraud Upon the Court Committed by Bank of America (ECF

                                        2   No. 68) and Plaintiffs’ Motion for Reconsideration Regarding Default Entry and

                                        3   Default Judgment Against Each of These: HSBC, OCWEN Financial Corp., Caliber

                                        4   Home Loans, Inc. (ECF No. 69) (collectively referred to as the “Motions for

                                        5   Reconsideration”). In support of this Joint Motion, Defendants state as follows:

                                        6         1.     Plaintiffs filed the Motions for Reconsideration on November 27, 2018.

                                        7   (ECF Nos. 68 and 69). Defendants’ responsive briefs are due on or before December

                                        8   11, 2018.

                                        9         2.     Defendants need additional time to respond to Plaintiffs’ Motions for

                                       10 Reconsideration. The time within which to respond has not expired.

                                       11         3.     Defendants request an additional seven (7) days to respond to Plaintiffs’
1980 Festival Plaza Drive, Suite 900
    Las Vegas, Nevada 89135




                                       12 Motions for Reconsiderations (ECF Nos. 68 and 69), up to and including December
       BALLARD SPAHR LLP




                                       13 18, 2018, in order to accommodate the upcoming holiday schedule, the schedule of

                                       14 counsel and to provide the Defendants sufficient time to review and assess Plaintiffs’

                                       15 Motions for Reconsiderations, including all supporting documentation (ECF Nos. 68

                                       16 and 69).

                                       17         4.     This joint motion is not made for the purpose of delay, and it will not

                                       18 prejudice the parties. The relief requested will not affect any other litigation

                                       19 deadlines in this case.

                                       20                                     MEMORANDUM

                                       21         Rule 6(b) of the Federal Rules of Civil Procedure provides that the Court may

                                       22 grant extensions of time at any time in its discretion for good cause shown. Where,

                                       23 as here, the request for extension is made prior to the expiration of the specified

                                       24 period of time, no finding of excusable neglect is required. Defendants respectfully

                                       25 submit that good cause has been shown above for an extension of time.

                                       26         For the foregoing reasons and authorities, Defendants respectfully request

                                       27 that the Court grant this motion and extend Defendants’ deadline to respond to

                                       28

                                                                                      2
                                       1    Plaintiffs’ Motions for Reconsideration until December 18, 2018.

                                       2          DATED this 4th day of December, 2018.

                                       3    AKERMAN LLP                                  BALLARD SPAHR LLP
                                       4    By: /s/ Scott R. Lachman____                 By: /s/ Holly Ann Priest    ____
                                                Darren T. Brenner                            Joel E. Tasca
                                       5        Nevada Bar No. 8986                          Nevada Bar No. 14124
                                                Scott R. Lachman                             Holly Ann Priest
                                       6        Nevada Bar No. 12016                         Nevada Bar No. 13226
                                                1635 Village Center Circle,                  1980 Festival Plaza Drive,
                                       7        Suite 200                                    Suite 900
                                                Las Vegas, NV 89134                          Las Vegas, Nevada 89135
                                       8        Telephone: (775) 634-5000                    Telephone: (702) 471-7000
                                       9         Attorneys Bank of America, N.A.            Attorneys for Defendants Caliber
                                                                                            Home Loans, Inc.; U.S. Bank Trust,
                                       10                                                   N.A., Trustee For LSF9 Master
                                                                                            Participation Trust; Summit Real
                                       11                                                   Estate Services, LLC; Joe
1980 Festival Plaza Drive, Suite 900




                                                                                            Anderson; and Mortgage Electronic
    Las Vegas, Nevada 89135




                                       12                                                   Registration Systems, Inc.
       BALLARD SPAHR LLP




                                       13
                                            BROWNSTEIN HYATT FARBER                      GREENBERG TRAURIG, LLP
                                       14   SCHRECK, LLP
                                       15   By: /s/ Maximilien D. Fetaz                  By: _/s/ Jacob D. Bundick
                                                Arthur A. Zorio                              Jacob D. Bundick
                                       16       Nevada Bar No. 6547                          Nevada Bar No. 9772
                                                Maximilien D. Fetaz                          Jason Hicks
                                       17       Nevada Bar No. 12737                         Nevada Bar No. 13149
                                                5371 Kietzke Lane                            10845 Griffith Peak Drive,
                                       18       Reno NV 89511                                Suite 600
                                                Telephone: (775) 324-4100                    Las Vegas, Nevada 89135
                                       19                                                    Telephone: (702) 792-3773
                                       20        Attorneys Ocwen Financial Corp.            Attorneys for HSBC Finance
                                                                                            Corporation
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                                                    12-11-2018
                                       27

                                       28

                                                                                     3
                                       1                               CERTIFICATE OF SERVICE
                                       2          I HEREBY CERTIFY that on the 4th day of December 2018, a true and

                                       3    correct copy of the foregoing JOINT MOTION FOR EXTENSION OF TIME TO

                                       4    RESPOND TO PLAINTIFFS’ MOTIONS FOR RECONSIDERATION (ECF NOS. 68

                                       5    & 69), was served on the following parties in the manner set forth below:

                                       6    [XX] Via the Court’s CM/ECF electronic service:

                                       7          Darren T. Brenner, Esq.
                                       8          Scott R. Lachman, Esq.
                                                  AKERMAN LLP
                                       9          1635 Village Center Circle, #200
                                                  Las Vegas, Nevada 89134
                                       10
                                                  Attorneys for Bank of America
                                       11
1980 Festival Plaza Drive, Suite 900




                                                  Maximilien Fetaz, Esq.
    Las Vegas, Nevada 89135




                                       12         Arthur A. Zorio, Esq.
       BALLARD SPAHR LLP




                                                  BROWNSTEIN HYATT FARBER SCHRECK
                                       13
                                                  100 N. City Parkway, Suite 1600
                                       14         Las Vegas, NV 89106
                                                  Attorneys for Ocwen Financial Corp.
                                       15
                                                  Sean K. McElenney, Esq.
                                       16
                                                  BRYAN CAVE LEIGHTON PAISNER LLP
                                       17         Two North Central Ave., #1200
                                                  Phoenix, AZ 85004
                                       18         Attorney for Ocwen Financial Corp. (Pro Hac Vice)
                                       19         Jacob D. Bundick, Esq.
                                                  Jason Hicks, Esq.
                                       20         GREENBERG TRAURIG, LLP
                                                  10845 Griffith Peak Drive, Suite 600
                                       21         Las Vegas, Nevada 89135
                                                  Attorneys for HSBC Finance Corporation
                                       22

                                       23   [XX] Via U.S. Mail, postage prepaid:

                                       24         Imam Keith Alan Lasko & Silvia Regina Lasko
                                                  Mosque of the Golden Rule
                                       25
                                                  Worldwide Ministries of Islam
                                       26         8604 Vivid Violet Avenue
                                                  Las Vegas, Nevada 89143
                                       27         Pro Se
                                                                                      /s/ C. Wells
                                       28                                             An Employee of BALLARD SPAHR LLP
                                                                                     4
